Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on August 5, 2022. Claims 33-53 are currently pending. 

Specification
In view of the response filed on 8/5/2022 amending the specification to include the issued patent number the objections made against the specification in the office action of 5/11/2022 have been withdrawn. 

Claim Rejections - 35 USC § 112
In view of the amendment filed on 8/5/2022 clarifying the language of claim 47 the 112 rejections made against claims 47-52 in the office action of 5/11/2022 have been withdrawn. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 43 recites the limitation "the memory" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 33-35, 37,39-40,42.46-47, 49-50 and 52 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0204743 to McGrath et al. (McGrath). 
In reference to at least claim 33
McGrath teaches remotely operating external medical devices which discloses a medical system (e.g. Fig. 1) comprising: a medical device (e.g. defibrillator 14, Figs. 1-2) comprising a service component (e.g. sensor 32, Fig. 2) configured to detect patient data (e.g. Sensors 32 can include, for example, one or more of a temperature sensor, a microphone, an ECG monitor, such as a Holter monitor, an oxygen sensor, a carbon dioxide sensor, a respiratory sensor, and a blood pressure monitor, para. [0044]), a first wireless communication system (e.g. transceiver 20, Fig. 2, para. [0040]-[0041]), at least one first processor (e.g. processor 22, Fig. 2, ) coupled to the service component (e.g. processor is coupled to sensors, para. [0044]) and configured to detect presence of a dedicated companion computing device (e.g. detect presence of a remote device, para. [0041]-[0042], remote device can include dedicated device remote device, para. [0022], [0061]), and transmit a message to the dedicated companion computing device via the first wireless communication system, the message being associated with the patient data (e.g. transmit medical event information and received medical event information, para. [0055]). the dedicated companion computing device comprising a second wireless communication system (e.g. transceiver 50, Fig. 3), a screen (e.g. user interface 62, Fig. 3), and at least one second processor coupled with the screen and the second wireless communication system (e.g. processor 52, Fig. 3), the at least one second processor configured to receive the message via the second wireless communication system (e.g. wireless communication with medical device, para. [0054]-[0055]), and to control the screen to display one or more images based on the patient data (e.g. received medical event information and generate a run report generation, para. [0056], [0059]-[0060], present graphical user interface, para. [0057], present run report or portion thereof on the user interface so the operator can analyze or edit the run report, para. [0036]).
In reference to at least claim 34
McGrath discloses wherein the service component comprises one or more sensors configured for physical attachment to a patient (e.g. sensor 32, Fig. 2, para. [0044]). 
In reference to at least claim 35
McGrath discloses wherein the medical device is a defibrillator (e.g. medical device is a defibrillator 14, Fig. 1, para. [0021], [0023]).  
In reference to at least claim 37
McGrath discloses wherein the dedicated companion computing device is a tablet device (e.g. computer such as a tablet computer, para. [0007], [0022], [0053]).
In reference to at least claim 39
McGrath discloses wherein the medical device further comprises a memory (e.g. memory 24, Fig. 2) configured to store any one or more of a video recording function, an audio recording function, or rescue functions (e.g. the memory stores (e.g. memory 24 stores communication program instructions 26, therapy delivery program instructions 28, and remote commands 29, medical event information 30, para. [0042]-[0043]). 
In reference to at least claim 40
McGrath discloses wherein the medical device further comprises a memory (e.g. memory 24, Fig. 2) configured to store at least one rescue function comprising one or more of ECG rhythm analysis, compression analysis, CPR timing, user prompting, or manual charge/shock capability (e.g. store commands sent from remote device including a command to begin charging or to configure a therapy, para. [0050]). 
In reference to at least claim 42
McGrath discloses wherein the at least one first processor is configured to transmit, to the dedicated companion computing device, messages comprising requests to execute one or more other functions (e.g. 
In reference to at least claim 46
McGrath discloses wherein the medical device comprises a screen (e.g. user interface 44, Fig. 2), and wherein the dedicated companion computing device is configured to display information that is not displayed on the screen of the medical device (e.g. generate a run report generation, para. [0056], [0059]-[0060], present graphical user interface, para. [0057], present run report or portion thereof on the user interface so the operator can analyze or edit the run report, para. [0036]).
In reference to at least claim 47
McGrath teaches remotely operating external medical devices which discloses a dedicated companion computing device (e.g.  remote devices may include, but are not limited to, computers, personal digital assistants (PDAs), cellular telephones and the like. Remote device 12 may also be a dedicated remote device, para. [0022], [0061]) comprising: a memory (e.g. memory 54, Fig. 3), a screen (e.g. user interface 62, Fig. 3), a wireless communication system (e.g. transceiver 50, Fig. 3), a screen (e.g. user interface 62, Fig. 3), and at least one processor coupled the memory, the screen and the second wireless communication system (e.g. processor 52, Fig. 3) configured to: received via the wireless communication system, a message identifying electrocardiogram ECG data collected from a medical device (e.g. received medical event information include ECG data and generate a run report generation, para. [0044], [0056], [0059]-[0060], present graphical user interface, para. [0057], present run report or portion thereof on the user interface so the operator can analyze or edit the run report, para. [0036]) and process the message to render the ECG data via that screen of the dedicated companion computing device (e.g. generate a run report using medical event information, para. [0044], [0056], [0059]-[0060], present graphical user interface, para. [0057], present run report or portion thereof on the user interface so the operator can analyze or edit the run report, para. [0036]). 
In reference to at least claim 49
McGrath discloses wherein the dedicated companion computing device is a tablet (e.g. computer such as a tablet computer, para. [0007], [0022], [0053]).
In reference to at least claim 50
McGrath discloses wherein the medical device comprises a screen (e.g. user interface 44, Fig. 2), and wherein the dedicated companion computing device is configured to display information that is not displayed on the screen of the medical device (e.g. generate a run report generation, para. [0056], [0059]-[0060], present graphical user interface, para. [0057], present run report or portion thereof on the user interface so the operator can analyze or edit the run report, para. [0036]).
In reference to at least claim 52
McGrath discloses wherein the medical device is a defibrillator (e.g. medical device is a defibrillator 14, Fig. 1, para. [0021], [0023]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 33-35 and 37-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0296719 to Packer et al. (Packer) in view of US 2004/0204743 to McGrath et al. (McGrath) and US 2008/0140163 to Keacher et al. (Keacher). 
In reference to at least claim 33
Packer teaches a rescue performance metric which discloses a medical system (e.g. system, Fig. 1A) comprising: a medical device (e.g. defibrillator 112) comprising a service component configured to detect patient data (e.g. electrodes 108, 110, para. [0032]), a first wireless communication system (e.g. may communicate through short range wireless connection, para. [0034]), at least one first processor coupled to the service component (e.g. defibrillator may take a variety of forms, such as Zoll Medical R series, E series or M series, para. [0031], processing and displaying of data may occur on the defibrillator, para. [0035], therefore it is inherent that a processor configured to execute one or more of the plurality of functions is present within the defibrillator “medical device”), detect presence of a companion computing device (e.g. communicate with associated tablet computing device through wireless data connection including Bluetooth pairing between the device, para. [0034], [0090], therefore it is inherent that the processor of the medical device detects the presence of the companion computing device), select the display function from amongst the plurality of functions (e.g. processing and displaying of data may occur on the defibrillator, para. [0035]), and transmit a message to the companion computing device via the first wireless communication system (e.g. may communicate through short range wireless connection with a tablet 116, para. [0034], relay commands, para. [0035]), the message being associated with the patient data (e.g. can provide status information including ECG information, information about the performance of chest compression, may display information graphically, para. [0034], relay commands, para. [0035]); and the companion computing device comprising: a second wireless communication system (e.g. may communicate through short range wireless connection with a tablet 116, para. [0034], therefore it is inherent that a wireless communication system is also present within the tablet “companion computing device”), a screen (e.g. tablet 116 contains a screen, Figs. 1A,2A-2B processing and display of data may occur on the tablet, para. [0035]), and at least one second processor coupled with the screen and the second wireless communication system (e.g. tablet computing device includes a processor, Fig. 8, para. [0116]), the at least one second processor configured to receive the message via the second wireless communication system, and execute the function to control the screen to display one or more images based on the patient data (e.g. Figs. 2A-2B, processing and display of data, para. [0035], the two devices may communicate back and forth in various manners to provide to each other information they have received or processed, or to relay commands provided to them, para. [0035]). Packer discloses that the implementation of the systems and techniques can be realized in digital electronic circuitry, integrated circuitry, specially designed ASICs (application specific integrated circuits), computer hardware, firmware, software, and/or combinations thereof. These various implementations can include implementation in one or more computer programs that are executable and/or interpretable on a programmable system including at least one programmable processor, which may be special or general purpose, coupled to receive data and instructions from, and to transmit data and instructions to, a storage system, at least one input device, and at least one output device (e.g. para. [0129]), therefore it would have been well within the level of ordinary skill in the art before the effective filing date of the invention to use a special purpose programmable processor within the tablet “companion device” to provide “dedicated” operation with the defibrillator. Additionally, the use of a companion device that communicates with a medical device in which the companion device includes a special-purpose device including at least one of a computer, a PDA, a cellular telephone or a “dedicated” remote companion device such as a computing device including at least a tablet or laptop for communicating with a medical device is well known in the art as evidence by McGrath (e.g. dedicated remote device, para. [0022], [0061]) and Keacher (e.g. special-purpose, i.e. dedicated devices, para. [0004], [0006]-[0007], [0036]), therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to configure the companion device of Packer to be a special-purpose “dedicated” companion device as such technique of using a dedicated companion device was well known in the art and would have yield the predictable result of providing a companion device dedicated to tasks associated with the operations related to the medical device.  

In reference to at least claim 34
Packer discloses wherein the service component comprises one or more sensors configured for physical attachment to a patient (e.g. may include a variety of sensors including electrodes 108 to monitor the patient, para. [0012], [0030]).
In reference to at least claim 35
Packer discloses wherein the medical device is a defibrillator (e.g. medical device is a defibrillator 112, Figs. 1A, para. [0030]-[0033]). 
In reference to at least claim 37
Packer discloses wherein the dedicated companion computing device is a tablet device (e.g. tablet 116, Figs. 1A, para. [0029]).
In reference to at least claim 38
Packer discloses wherein the screen of the tablet device is larger than a screen on the medical device (e.g. larger screen on tablet, Fig. 1A, para. [0035]).
In reference to at least claim 39
Packer discloses wherein the medical device further comprises a memory (e.g. defibrillator may take a variety of forms, such as Zoll Medical R series, E series or M series, para. [0031], processing and displaying of data may occur on the defibrillator, para. [0035], therefore it is inherent that a memory to store any one or more of a video recording function, an audio recording function, or rescue functions is present within the defibrillator “medical device”) configured to store any one or more of a video recording function, an audio recording function, or rescue functions (e.g. the defibrillator provides ECG analysis and electrical shock pulses “rescue functions”, para. [0030], [0054]).
In reference to at least claim 40
Packer discloses wherein the medical device further comprises a memory (e.g. defibrillator may take a variety of forms, such as Zoll Medical R series, E series or M series, para. [0031], processing and displaying of data may occur on the defibrillator, para. [0035], therefore it is inherent that a memory to store at least one rescue function comprising one or more of ECG rhythm analysis, compression analysis, CPR timing, user prompting, or manual charge/shock capability is present within the defibrillator “medical device”) configured to store at least one rescue function comprising one or more of ECG rhythm analysis, compression analysis, CPR timing, user prompting, or manual charge/shock capability (e.g. the defibrillator provides ECG analysis and electrical shock pulses, para. [0030], [0054]).
In reference to at least claim 41
Packer discloses wherein the at least one first processor is configured to determine if the screen of the dedicated companion computing device is larger than a screen of the medical device, and to offload, via transmission of the message, a display function to the dedicated companion computing device in response to determining that the screen of the companion computing device is larger than the screen of the medical device (e.g. processing and display of data may occur on the tablet only which includes a larger screen showing more complete information, para. [0035], the two devices may communicate back and forth in various manners to provide to each other information they have received or processed, or to relay commands provided to them, para. [0035]).
In reference to at least claim 42
Packer discloses wherein the at least one first processor is configured to transmit, to the companion computing device, messages comprising requests to execute one or more other functions (e.g. the two devices may communicate back and forth in various manners to provide to each other information they have received or processed, or to relay commands provided to them, para. [0035]). 
In reference to at least claim 43
Packer discloses wherein the memory comprises a table of approved functions to offload to the dedicated companion computing device and the one or more other functions are listed in the table (e.g. processing and display of data may occur on the defibrillator, tablet or both, the two devices may communicate back and forth in various manners to provide to each other information they have received or processed, or to relay commands provided to them, para. [0035], therefore it is inherent that the defibrillator contains within its memory instructions regarding functions that are able to be sent to the companion computing device).
In reference to at least claim 44
Packer discloses wherein the at least one first processor is further configured to approve transmitting the message to the companion computing device based on one or more capabilities of the companion computing device (e.g. processing and display of data may occur on the tablet, the two devices may communicate back and forth in various manners to provide to each other information they have received or processed, or to relay commands provided to them, para. [0035]). 
In reference to at least claim 45
Packer discloses wherein the one or more capabilities of the companion computing device comprise one or more of computational power of the companion computing device or display capabilities of the companion computing device (e.g. processing and display of data may occur on the tablet, the two devices may communicate back and forth in various manners to provide to each other information they have received or processed, or to relay commands provided to them, para. [0035]).
In reference to at least claim 46
Packer discloses wherein the medical device comprises a screen (e.g. the defibrillator “medical device” 112 includes a screen, Fig. 1A, processing and display of data may occur on the defibrillator, para. [0035], therefore inherent that a screen is present on the defibrillator), and wherein the dedicated companion computing device is configured to display information that is not displayed on the screen of the medical device (e.g. tablet shows more complete information than the limited display of the defibrillator, para. [0035]).
In reference to at least claim 47
Packer teaches a rescue performance metric which discloses a companion computing device (e.g. tablet 116, Fig. 1A) comprising: a memory (e.g. tablet computing device includes a memory, Fig. 8, para. [0116]-[0117]); a screen (e.g. tablet 116 includes a screen, Fig. 1A, 2A-2B, processing and displaying of data may occur on the tablet, para. [0035]); a wireless commination system (e.g. may communicate through short range wireless connection with a tablet 116, para. [0034], therefore it is inherent that a wireless communication system is also present within the tablet “companion computing device”) and at least one processor coupled to the memory, the screen, and the wireless communication system  (e.g. tablet computing device includes a processor, Fig. 8, para. [0116]) and configured to: receive, via the wireless communication system, a message identifying electrocardiogram (ECG) data collected from a medical device (e.g. processing and display of data, para. [0035], the two devices may communicate back and forth in various manners to provide to each other information they have received or processed, or to relay commands provided to them, para. [0035], display ECG data via the screen of the companion device, Figs. 2A-2B, para. [0076]) and process the message to render the ECG data via the screen of the companion computing device (e.g. display ECG data via the screen of the companion device, Figs. 2A-2B, para. [0076]). Packer discloses that the implementation of the systems and techniques can be realized in digital electronic circuitry, integrated circuitry, specially designed ASICs (application specific integrated circuits), computer hardware, firmware, software, and/or combinations thereof. These various implementations can include implementation in one or more computer programs that are executable and/or interpretable on a programmable system including at least one programmable processor, which may be special or general purpose, coupled to receive data and instructions from, and to transmit data and instructions to, a storage system, at least one input device, and at least one output device (e.g. para. [0129]), therefore it would have been well within the level of ordinary skill in the art before the effective filing date of the invention to use a special purpose programmable processor within the tablet “companion device” to provide “dedicated” operation with the defibrillator. Additionally, the use of a companion device that communicates with a medical device in which the companion device includes a special-purpose device including at least one of a computer, a PDA, a cellular telephone or a “dedicated” remote companion device such as a computing device including at least a tablet or laptop for communicating with a medical device is well known in the art as evidence by McGrath (e.g. dedicated remote device, para. [0022], [0061]) and Keacher (e.g. special-purpose, i.e. dedicated devices, para. [0004], [0006]-[0007], [0036]), therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to configure the companion device of Packer to be a special-purpose “dedicated” companion device as such technique of using a dedicated companion device was well known in the art and would have yield the predictable result of providing a companion device dedicated to tasks associated with the operations related to the medical device.  
In reference to at least claim 48
Packer discloses wherein the screen of the dedicated companion computing device is larger than a screen on the medical device (e.g. larger screen on tablet, Fig. 1A, para. [0035]).
In reference to at least claim 49
Packer discloses wherein the dedicated companion computing device is a tablet (e.g. tablet 116, Fig. 1A). 
In reference to at least claim 50
Packer discloses wherein the at least one processor is configured to cause the screen to display information that not displayed on the screen of the medical device (e.g. tablet shows more complete information than the limited display of the defibrillator, para. [0035]).
In reference to at least claim 51
Packer discloses wherein the at least one processor is further configured to receive one or more other commands, via the wireless communication system, to display compression analysis or CPR timing information (e.g. CPR performance data, Figs. 2A, 2B, para. [0068]-[0070]).
In reference to at least claim 52
Packer discloses wherein the medical device is a defibrillator (e.g. medical device is a defibrillator 112, Figs. 1A, para. [0030]-[0033]). 
In reference to at least claim 53
Packer discloses wherein the at least one first processor of the medical device is further configured to offload one or more patient care protocols to the dedicated companion computing device (e.g. the two devices may communicate back and forth in various manners to provide to each other information they have received or processed, or to relay commands provided to them, para. [0035], control operation of the various mechanism at an emergency site, para. [0034], display ECG data via the screen of the companion device, Figs. 2A-2B, para. [0076]).

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0204743 to McGrath et al. (McGrath) in view of US 2013/0304142 to Curtin et al. (Curtin) (previously cited).
In reference to at least claim 36
McGrath discloses a system according to claim 33 and further discloses the defibrillator and remote companion computing device communicate with each other through wireless data connection including Bluetooth pairing between the device, (e.g. para. [0024], [0026], [0040]) but does not explicitly teach the processor being configured to authenticate the dedicated companion computing device. 
Curtin teaches a utility module that communicates with various medical devices such as defibrillators (e.g. Fig. 4, 15-18) in which an authentication process is carried out  that includes ensuring that a particular utility module is authorized to be used with a particular defibrillator and that a particular defibrillator  is authorized to be used with a particular utility module before providing any communication link between the devices (e.g. Fig. 23, para. [0121]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of McGrath with the teachings of Curtin to include the first processor providing an authentication process in order to yield the predictable result of ensuring that a companion computing device, such as a tablet, is authorized to be used with a respective defibrillator and that the respective defibrillator is authorized to be used with the companion computing device. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 33 and 47 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, i.e. the arguments related to a dedicated companion device. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0296177 to Gray which teaches a cardiac arrest alert system and method which discloses the use of a dedicated medical monitoring device. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844. The examiner can normally be reached Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792